DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (note: rejection applies to subsequent dependent claims)
Claim 8 recites the limitation " a plurality of second bridge patterns connecting the second sensor patterns", however, there is no prior recitation of a plurality of first bridge patterns prior to this limitation in the claim.  Therefore, there is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear if the plurality of second bridge pattern are part of the first conductive pattern. Please clarify.
{Note: for purposes of examination this limitation will be read as being part of the first conductive pattern limitation that follows it, to read as “wherein the first conductive pattern includes a plurality of first bridge patterns disposed on the base layer, the plurality of first bridge patterns connecting the first sensor patterns, and a plurality of second bridge patterns connecting the second sensor patterns"}.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won et al. (US 2019/0131379)
As to Claim 1, Won et al. discloses A display device comprising: 
a substrate (fig.6-substrate 111) including a display region in which a plurality of pixels are provided (fig.6-display area DA where pixels are arranged; para.0073) and a non- display region surrounding at least one side of the display region (fig.4,6- non-display area NDA; para.0073); 
a display element layer including a light emitting element provided in each of the pixels (fig.3, 6-organic light emitting diode layer 20; para.0046, 0085-0086pix); and 
a touch sensor disposed on the display element layer (fig.3, 6-touch sensing layer 40; para.0107), 
wherein the touch sensor includes: a base layer disposed on the display element layer (fig.6- encapsulation film 300 including layer 330 {read as base layer}; para.0099); a first conductive pattern disposed on the base layer (fig.6-bridg electrode BE; para.0107); a first insulating layer provided over the first conductive pattern (fig.6-insulating film 420; para.0111); a second conductive pattern disposed on the first insulating layer (fig.6-touch electrode TE1, TE2; para.0114); a second insulating layer provided over the second conductive pattern (fig.6- passivation layer 430; para.0119)
an intermediate layer disposed on the base layer to correspond to at least a portion of the non-display region (fig.6-buffer layer 410 disposed on film 330; para.0108); and 
a cover layer disposed over the intermediate layer (fig.6-touch lines TL layer disposed over buffer layer 410), wherein the intermediate layer and the cover layer include different materials (fig.6- para.0076-buffer 410 may be formed of a plurality of inorganic films which are deposited alternately. For example, the buffer film may be formed of a multi-layered film of one or more inorganic films of a silicon oxide film (SiOx), a silicon nitride film (SiNx) and SiON, which are deposited alternately; para.0171-touch lines TL be formed of a transparent conductive material (TCO) such as ITO and IZO).

As to Claim 2, Won et al. discloses wherein the intermediate layer includes an organic insulating material (fig.6- para.0076-buffer 410 may be formed of a plurality of inorganic films which are deposited alternately. For example, the buffer film may be formed of a multi-layered film of one or more inorganic films of a silicon oxide film (SiOx), a silicon nitride film (SiNx) and SiON, which are deposited alternately), and the cover layer includes a conductive material (para.0171-touch lines TL be formed of a transparent conductive material (TCO) such as ITO and IZO)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2019/0131379) in view of Won et al. (US 2013/0229589; hereinafter Won589).
As to Claim 3, Won et al. discloses a pad provided in at least a portion of the non-display region of the substrate (fig.6- PAD electrodes formed on the pad area PA in the non-display area NDA; para.0073).
Won et al. does not expressly disclose the pad having a test signal supplied thereto. Won589 discloses a pad having a test signal supplied thereto (fig.4- para.0048-0050, 0063-0065; non-display areas including test pad electrodes IP1-IP2 connected to test gate lines IGL1-IGL2 respectively, and test pad electrodes IP3-IP4 connected to test data lines IDL1-IDL2 respectively and a plurality of test thin film transistors ITR to detect whether a corresponding gate line or data line is properly formed/functioning).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Won et al. by implementing test thin film transistors and corresponding test gate lines and test data lines, as disclosed by Won589, the motivation being to detect a defect in the switch thin film transistor of a corresponding pixel (para.0031,0063,0064-Won589).

As to Claim 4, Won et al. in view of Won589 disclose wherein the intermediate layer is disposed on the display element layer to correspond to the pad (Won-fig.6-buffer layer 410 extends to the pad area and surrounds the pad electrode PAD; para.0108).

As to Claim 5, Won et al. inv view of Won589 disclose wherein the cover layer completely covers the intermediate layer (Won-fig.6-touch line layer TL extends to the pad area over the buffer layer 410).

Claim(s) 6-7, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2019/0131379) in view of Won et al. (US 2013/0229589; hereinafter Won589), as applied to Claim 5, further in view of Oh (US 2018/0006265).
As to Claim 6, Won et al. in view of Won589 do not expressly disclose wherein each of both end portions of the intermediate layer is spaced apart from each of both end portions of the cover layer at a certain distance.
Oh et al. discloses wherein each of both end portions of the intermediate layer (Oh-fig.5- end portions of layers 142/144 (read as intermediate layers) is spaced apart from each of both end portions of the cover layer at a certain distance (Oh-fig.5- end portions of layers 142/144 (read as intermediate layers) extend longer than end portions of routing line 156 (cover layer)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Won et al. in view of Won589, with the teachings of Oh, since in doing so would not have modified the operation of the device, thus yielding predictable results. 

As to Claim 7, Won et al. in view of Won589, as modified by Oh, disclose wherein each of both the end portions of the intermediate layer is located inward of each of both the end portions of the cover layer (Oh-fig.5- layer 142 step inward of at each end portion of routing layer 156a/b).

As to Claim 8, Won et al. in view of Won589 disclose wherein the second conductive pattern includes: a plurality of first sensor patterns disposed on the first insulating layer, the plurality of first sensor patterns extending in a first direction (fig.5-6-touch electrodes TE1 disposed on insulating film 420;para.0114); a plurality of second sensor patterns disposed on the first insulating layer, the plurality of second sensor patterns extending in a second direction different from the first direction (fig.5-6- touch electrodes TE2; para.0114), the plurality of second sensor patterns being spaced apart from the first sensor patterns (fig.4-6- touch electrodes TE1 spaced apart from touch electrodes TE2); and wherein the first conductive pattern includes a plurality of first bridge patterns disposed on the base layer (fig.5-6- bridge electrodes BE formed on layer 410 which is disposed encapsulation layer 330 ;para.0110), the plurality of first bridge patterns connecting the first sensor patterns (fig.5-6- bridge electrodes connected to touch electrodes TE1; para.0070,0110).
	Won et al. in view of Wong589 disclose where the bridge electrodes may connect first touch electrodes or the second touch electrodes (Won-para.0070), but do not expressly disclose where the first conductive pattern (Won-bridge electrodes BE) include a plurality of second bridge patterns connecting the second sensor patterns.
	Oh discloses a plurality of second bridge patterns connecting the second sensor patterns (fig.4-6; para.0037-0039).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Won et al. in view of Won589 by implementing second bridges as disclosed by Oh, the motivation being to conductively connect second touch electrodes. 

As to Claim 9, Won et al. in view of Won589, as modified by Oh, disclose wherein the cover layer (Won-fig.6- touch line TL) is provided on the same layer (Won-fig.6- layer 420) as the first bridge patterns (Won-fig.6-bridge electrode BE) and includes the same material as the first bridge patterns (Won-para.0171-touch line (read as a cover layer) may be formed of transparent conductive material (TCO) such as ITO and IZO; Oh- fig.5- para.0042, 0053- routing line 156 comprising routing layer 156a, 156b; the second conductive layer 156b and the first bridge 152b are formed of a transparent conductive layer, such as an ITO, IZO, IGZO or ZnO-based transparent conductive oxide; para.0042-0043-second routing line 166 connected to second electrodes 154e, may have same structure as first routing line 156, where routing line 166 (156b) may formed of an ITO, IZO, IGZO or ZnO-based transparent conductive oxide; 0057- second bridges 154b formed of the third conductive layer 174a (para.0047- conductive layer 174a is formed of an ITO, IZO, IGZO or ZnO-based transparent conductive oxide)).

As to Claim 10, Won et al. in view of Won589, as modified by Oh, disclose wherein the cover layer includes: a first cover layer provided in the same layer as the first bridge patterns (Oh-fig.5-routing line 156 provided in the same layer as bridge 152b), the first cover layer including the same material as the first bridge patterns (Oh-para.0053); and a second cover layer (Oh-fig.5-routing line 166; para.0042-0043) provided in the same layer (Oh-fig.5- layer 142) as the first and second sensor patterns (Oh-fig.4-5- para.0034, 0037-touch electrode 152e, 154e) and the second bridge patterns (Oh-fig.5- bridge 154b), the second cover layer (Oh-fig.5-routing line 166; para.0042-0043) including the same material as the first and second sensor patterns and the second bridge patterns (Oh-para.0042-0043-second routing line 166 connected to second electrodes 154e, may have same structure as first routing line 156, where routing line 166 (156b) may formed of an ITO, IZO, IGZO or ZnO-based transparent conductive oxide; para.0057- the first and second touch electrodes 152e and 154e and the second bridges 154b formed of the third conductive layer 174a are formed (para.0047- conductive layer 174a is formed of an ITO, IZO, IGZO or ZnO-based transparent conductive oxide)).

As to Claim 11, Won et al. in view of Won589, further in view of Oh disclose, a pixel circuit layer disposed between the substrate and the display element layer (Won-fig.6- thin film transistor layer 10 (including layers 210,220,230,240) between substrate 111 and light emitting diode layer 20 (including layers 250,260)).

As to Claim 12, Won et al. in view of Won589, as modified by Oh, disclose wherein the pixel circuit layer includes at least one transistor disposed on the substrate and a passivation layer covering the transistor (Won-fig.6- transistor 210 between substrate 111 and planarization layer 240), wherein the display element layer further includes a pixel defining layer disposed on the passivation layer, the pixel defining layer defining an emission region of each of the pixels (Won-fig.6-light emitting diode 250 including light emitting layer 252; paras.0086-0089).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2019/0131379) in view of Won et al. (US 2013/0229589; hereinafter Won589), further in view of Jun et al. (US 2018/0164933), and further in view of Oh (US 2018/00006265).
As to Claim 16, Won et al. discloses A method of fabricating a display device, the method comprising: providing a substrate (fig.6-substrate 111) including a display region (fig.6-display area DA); para.0073 and a non-display region (fig.4,6- non-display area NDA; para.0073); forming a plurality of transistors in the display region (fig.6- transistors 210; para.0075), and forming a pad (fig.6- PAD electrodes formed on the pad area PA in the non-display area NDA; para.0073) having a test signal supplied thereto in at least a portion of the non-display region; 
forming a passivation layer over the transistors and the pad (fig.6- planarization layer 240 over transistors 210); forming a display element layer including light emitting elements on the passivation layer (fig.6- light emitting diode layer 20 including light emitting diode 250 and 260; para.0085-0089); and 
forming a touch sensor on the display element layer (fig.6- touch sensing layer 40; para.0107), 
wherein the forming of the touch sensor includes: 
forming a base layer on the display element layer (fig.6- encapsulation film 300 including layer 330 {read as base layer}; para.0099); 
forming an intermediate layer on the base layer to correspond to the pad (fig.6-buffer layer 410 disposed on film 330, extends to the pad area and surrounds the pad electrode PAD; para.0108);
forming first bridge patterns on the base layer corresponding to the display region (fig.6-bridge electrode BE; para.0107), and 
forming a cover layer over the intermediate layer (fig.6-touch lines TL layer disposed over buffer layer 410); 
forming a first insulating layer over the first bridge patterns and the cover layer (fig.6-insulating film 420; para.0111);
 forming a plurality of first sensor patterns (fig.6-touch electrodes TE1; para.0114), a plurality of second sensor patterns (fig.6-touch electrodes TE2; para.0114), and 
a plurality of second bridge patterns on the first insulating layer corresponding to the display region; and 
forming a second insulating layer over the first sensor patterns, the second sensor patterns, and the second bridge patterns (fig.6- passivation layer 430; para.0119), 
wherein the cover layer is provided in a shape completely covering the intermediate layer (Won-fig.6-touch line layer TL extends over the buffer layer 410).
	Won et al. does not expressly disclose a pad having a test signal supplied thereto in at least a portion of the non-display region; a passivation layer over the pad; forming a first insulating layer over the cover layer; a plurality of second bridge patterns on the first insulating layer corresponding to the display region; and forming a second insulating layer over the...the second bridge pattern.
Won589 discloses a pad having a test signal supplied thereto in at least a portion of the non-display region (fig.4- para.0048-0050, 0063-0065; non-display areas including test pad electrodes IP1-IP2 connected to test gate lines IGL1-IGL2 respectively, and test pad electrodes IP3-IP4 connected to test data lines IDL1-IDL2 respectively and a plurality of test thin film transistors ITR to detect whether a corresponding gate line or data line is properly formed/functioning).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Won et al. by implementing test thin film transistors and corresponding test gate lines and test data lines, as disclosed by Won589, the motivation being to detect a defect in the switch thin film transistor of a corresponding pixel (para.0031,0063,0064-Won589).
Won et al. in view of Won589 do not expressly disclose, but Jun et al. discloses: a passivation layer over the pad (fig.15- inorganic film layer 284 over pad; para.0109-0110); forming a first insulating layer over the cover layer (fig.14-15- insulating film 283d extends over sensing layer 283, including touch lines TL, RL, para.0113,0178,0180).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Won et al. in view of Won589, with the teachings of Jun et al., the motivation being provide protection from moisture or oxygen from being permeated into the light emitting layer and protection for the sensor sensing layer and pad and also provide electrical insulation between the touch sensing layers. 
	Won et al. in view of Won589, as modified by Jun et al. do not expressly disclose but Oh discloses
a plurality of second bridge patterns on the first insulating layer corresponding to the display region (fig.4-6, 10; para.0037-0039), forming a second insulating layer over the...the second bridge pattern (fig.10- protective film 190 with insulative properties- para.0099).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Won et al. in view of Won589, as modified by Jun et al. with the teachings of Oh, the motivation being to conductively connect second touch electrodes and provide protection for the touch sensing lines (including the touch electrodes and touch bridges)).

As to Claim 17, Won et al. in view of Won589, as modified by Jun et al. and Oh, disclose wherein the intermediate layer includes an organic insulating material (fig.6- para.0076-buffer 410 may be formed of a plurality of inorganic films which are deposited alternately. For example, the buffer film may be formed of a multi-layered film of one or more inorganic films of a silicon oxide film (SiOx), a silicon nitride film (SiNx) and SiON, which are deposited alternately), and the cover layer includes a conductive material (para.0171-touch lines TL be formed of a transparent conductive material (TCO) such as ITO and IZO))

As to Claim 18 Won et al. in view of Won589, as modified by Jun et al. and Oh, disclose wherein the forming of the cover layer includes: forming a conductive layer on the intermediate layer (Oh-fig.5-routing line 156); forming, on the conductive layer, a photosensitive pattern including an opening exposing one region of the conductive layer (Oh-fig.5- routing contact hole 158; para.0042); removing the exposed region of the conductive layer by performing an etching process, using the photosensitive pattern as a mask; and removing the photosensitive pattern (Oh-para.0051- a first conductive layer is deposited on the entire surface of the organic encapsulation layer 144, and the first conductive layer is then patterned through a photolithography process and an etching process, thereby forming the first and second routing pads 176 and 186, the first conductive layer 156a of the first routing lines 156, the first conductive layer of the second routing lines 166 and pad electrodes).

As to Claim 19, Won et al. in view of Won589, as modified by Jun et al. and Oh, disclose wherein each of both end portions of the intermediate layer is spaced apart from each of both end portions of the cover layer at a certain distance (Oh-fig.5- end portions of layers 142/144 (read as intermediate layers) extend longer than end portions of routing line 156 (cover layer))

As to Claim 20 Won et al. in view of Won589, as modified by Jun et al. and Oh, disclose wherein each of both the end portions of the intermediate layer is located inward of the each of both the end portions of the cover layer (Oh-fig.5- layer 142 step inward of at each end portion of routing layer 156a/b).

Allowable Subject Matter
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  13 is allowable over the prior art of record since the cited references taken alone or in combination do no teach or suggest wherein the passivation layer includes a first opening exposing at least a portion of the pad in the non-display region, and the pixel defining layer includes a second opening exposing at least a portion of the pad in the non-display region,  wherein a width of the first opening and a width of the second opening are different from each other, in combination with the other limitations in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627